Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “the reservoir” lacks positive antecedent basis.
With regard to claims 19-20, claim 19 recites a method making an implant.  However the method is considered to be incomplete in that the method does not include all the method steps to make a complete device.  The method fails to include steps directed to connecting the inflatable member with the pump and reservoir.  

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a penile prosthesis, does not reasonably provide enablement for any implant or bodily implant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification discloses support for an inflatable penile prosthesis, while the claims only recite an implant or a bodily implant, therefore it appears that the specification does not provide support for the claims broad recitation or scope that would encompass all inflatable implants in the body.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claim(s) 1-2, 6-13, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund et al (WO/2013/096615).
Lund et al discloses an implant/ a "bodily" implant (inflatable penile prosthesis (100)) comprising an inflatable member (102,144,116), a pump assembly (104), a reservoir (106), the inflatable member including: defining a lumen (inner chamber (132)), including a structural member (116), and including a coating (paragraph [0046]).
With regard to claim 19, Lund et al also disclose that the structural member (116) is "passed through" the lumen of the "member defining the lumen (114)" a coating being applied to the member 116 (see passage cited above).
With regard to claims 2 and 6, Lund et al furthermore discloses that the structural member is disposed within the lumen and is flexible (inner tube (116): see figure 2 and paragraph [0044]).
With regard to claims 7-11 and 20, Lund et al discloses the use of a plurality of structural members, involving film like or filamentary material (See the embodiments of figures 9,11,12).  Since the plurality of structural elements are attached to the lumen at different places it is considered to meet the limitation of “a second location different from the first location”.  
With regard to claims 12-13, Lund et al also discloses a pump comprising a bulb and a valve providing the result of transferring fluid from the reservoir to the inflatable member. (Pump 104, paragraph [0037]).


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-5, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al in view of Daniel et al (EP 2,992,858).
Lund et al discloses the claimed device except for specifically teaching that the coating is a “molded coating”.  While it is considered to be obvious to one skilled in the art to apply the coating in any well known manner, Daniel et al discloses a penile prosthesis with cylinders or inflatable members (22) and teaches it is well known to use a molded coating (paragraph [0035], Figure 7).   Therefore it would have been obvious to one skilled in the art to modify Lund et al such that the coating is a “molded coating” since applying the coating in any well known manner including a molded coating (as taught by Daniel et al) would merely be applying a known coating to a known penile prosthesis in a known manner.  Further with regard to claims 4-5, it would have been obvious to one skilled in the art to provide a coating anywhere it would be needed on the implant for the same reasons as taught by Daniel et al.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuyava is cited to further show a penile prosthesis that includes a coating of parylene.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791